Citation Nr: 0827008	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-23 970	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
leg injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from July 1950 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Oakland, California has processed 
the case since that time.

In July 2008, the veteran, through his representative, 
withdrew his request for a Board hearing.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007). 


FINDINGS OF FACT

1.  A back disorder was not present in service; back 
disability did not originate during the veteran's period of 
service or until decades thereafter, and is not otherwise 
related to that period of service.

2.  A left leg disorder was not present in service; left leg 
disability did not originate during the veteran's period of 
service, and is not otherwise related to that period of 
service.


CONCLUSIONS OF LAW

1.  Back disability was not incurred in or aggravated by 
active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Left leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated preadjudicatory notice in a July 2006 
communication.  The Board notes that the veteran has not been 
advised of the information and evidence necessary to 
substantiate the initial disability rating and effective date 
to be assigned in the event service connection was granted 
for his claimed disorders.  As explained below, however, 
service connection is not warranted.  Any notice deficiency 
concerning the initial rating and effective date in this case 
therefore is moot.
 
Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The Board notes in this regard that the 
veteran contends that he was hospitalized in service for 6 
months at the Camp Pendleton, California medical facility.  
The service medical records do not contain the records of 
that hospitalization.  The National Personnel Records Center 
(NPRC), in June 2005, indicated that a search of the 
referenced facility for 1950 and 1951 had yielded no records 
for the veteran.  Although the veteran has requested that VA 
obtain Morning and Sick Reports for him in an effort to 
demonstrate that he was hospitalized, the Board finds that 
such development is not warranted in this case for the reason 
that there simply is nothing, other than the veteran's 
statements, suggesting that he actually was hospitalized as 
claimed.  His service medical records appear complete, and 
the NPRC indicated that the Camp Pendleton facility has no 
record of the veteran.  The Board points out that given the 
length of the purported hospitalization, the service records 
would be expected to have made at least some reference to 
hospitalization.  

In light of the above, the Board finds that any further 
efforts to obtain additional service medical records for the 
veteran would be futile.

VA has not obtained a medical opinion as to the etiology of 
either claimed disorder.  As explained in further detail 
below, service medical records do not document the presence 
of back or left leg disorders, there is no postservice 
evidence of such disorders until decades after service, and 
there is no medical evidence indicating that any current 
disorder is related to service.  Instead, the only evidence 
suggesting disability in service and continually since 
service consists of a statement by E. T. and the statements 
of the veteran himself.  E. T. maintains that the veteran 
wrote her in service concerning a serious motor vehicle 
accident (MVA) which required several surgeries to one of his 
legs.  The veteran maintains that the MVA resulted in back 
and left leg disorders, which have continued since service.  
Given, however, that service medical records are entirely 
silent for any reference to a period of hospitalization 
encompassing more than a third of his service time, as well 
as the absence of any medical treatment for more than 4 
decades despite injuries purportedly serious enough to have 
warranted consideration of amputation, the Board finds his 
account, as well as Ms. E. T.'s account to lack credibility.  
In the absence of any competent and credible evidence 
indicating a relationship of back or left leg disability to 
service, the Board finds that a VA examination is not 
necessary in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Factual background

The veteran maintains that he injured his back and left leg 
in a September 1950 MVA.  He contends that the accident 
resulted in his hospitalization for about 6 months.  He 
contends that he still has scars on the left leg, and walks 
with limp.

The service medical records are entirely silent for any 
reference to a service MVA, although the veteran did report 
involvement in an MVA prior to service.  The records are 
silent for any reference to back complaints or findings.  In 
September 1951 he was evaluated after he fell and struck his 
left knee; X-ray studies were negative for any abnormalities.
 
On file are VA treatment records for June 2002 to January 
2007.  Those records document treatment for back pain the 
veteran reported had begun in 2000; the pain was attributed 
to degenerative joint disease.  X-ray studies showed 
osteoporosis and degenerative changes of the lumbar spine, as 
well as a mild compression deformity of the L1 and L4 
vertebra, considered probably related to old injury or to 
osteoporosis and aging.

In a December 2006 correspondence, E. T. indicates that she 
dated the veteran just before service, and that he would send 
her letters during service.  After failing to hear from him 
for several months, she learned he had been involved in a 
1950 MVA where a car struck his truck, resulting in injury to 
one of his legs.  When the veteran did start writing again, 
he told her that the leg injury was severe enough to warrant 
consideration of an amputation, but that the leg was saved 
after several surgeries and casting.

Analysis

A.  Back disability

The service medical records are silent for any reference to 
an MVA in service.  More importantly, the records are 
negative for any reference to back complaints, finding or 
diagnosis in service.  Moreover, there is no post-service 
evidence of back disability for more than 40 years.

Nor is there any competent or credible evidence linking his 
current back disorder to service.  X-ray studies suggest the 
possibility that he had an old injury to the lumbar spine, 
but treatment reports show he reported noticing his back pain 
in 2000.  None of his treating physicians suggest that any 
back disorder is etiologically related to service.

The veteran does not actually contend that he has experienced 
back problems continually since service.  Even if this is 
implied by his claim, however, the Board finds his 
observations in this regard to lack credibility.  In 
particular, even if the veteran is competent to describe back 
problems in the intervening years, the Board finds that the 
absence in the service records of any back complaints, 
coupled with the rather large gap between service and the 
first mention of back disability contradicts the veteran's 
account of experiencing problems during the intervening 
decades.  For this reason, the Board finds any account of 
continuity of back problems since service to lack 
credibility.  To the extent the veteran instead believes his 
current disorder is etiologically related to service, as a 
layperson, he is not competent to provide such an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

In sum, there is no competent and credible evidence of back 
disability in service or until more than 40 years after 
service, and no competent evidence linking the disorder to 
service.  Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim.  The 
claim is denied.


B.  Left leg disability

The service medical records show that he was evaluated for a 
left knee injury, but that no abnormalities were evident on 
examination.  The service records, including the examination 
for discharge, are otherwise silent for any left leg 
complaints.  The records are also silent for any reference to 
an MVA in service, or to any period of hospitalization, let 
alone one encompassing more than a third of the veteran's 
service time.  

Moreover, there is no post-service medical evidence of a left 
leg disorder.  The only evidence suggesting the presence of 
left leg disability consists of the veteran's statements 
concerning left leg scars and a limp.  The veteran is 
certainly competent to relate that he has scars on the leg 
and that he limps.  See generally, Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Even assuming the presence of 
scars and a limp, however, the Board finds his account of 
left leg disability in service and in the years following 
service to lack credibility.  

In this regard, the Board points out that the only reference 
to the left leg in service concerns the knee, which resulted 
in no abnormal findings, and which occurred at a date far 
removed from the purported MVA.  No mention of lower 
extremity complaints or findings were made at service 
discharge, and there is no reference at all in the post-
service medical records to a left leg disorder.  This is 
particularly damaging to the veteran's credibility given that 
he has described a left leg injury which was severe enough to 
warrant consideration of an amputation, and which purportedly 
resulted in several surgeries instead.  The statements of the 
veteran and E. T. have been considered, but the Board finds 
it highly dubious that there would not be at least one 
mention of such a serious injury in the service medical 
records.  For these reasons, the Board finds the statements 
of the veteran and E. T. concerning left leg injury in 
service, and continued problems after service, to lack 
credibility.  

In sum, and as with the claimed back disorder, there is no 
competent and credible evidence of left leg disability in 
service or until more than 40 years after service, and no 
competent evidence linking the disorder to service.  Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against the claim.  The claim for service 
connection for residuals of a left leg injury is denied.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of a left leg 
injury is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


